— In a negligence ac*708tion to recover damages for personal injuries, the plaintiff appeals as limited by its brief, from so much of a judgment of the Supreme Court, Westchester County (Delaney, J), entered February 28, 1990, as, upon a jury verdict, found the plaintiff 97% at fault and the defendants 3% at fault in the happening of the accident.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
On April 11, 1986, the plaintiff was struck by a van as she attempted to cross North Lexington Avenue in White Plains. The plaintiff argues that the verdict on apportionment of fault should be set aside as against the weight of the evidence. We disagree.
We find that there is a reasonable interpretation of the evidence which supports the jury’s determination, and thus, the verdict should not be set aside (see, Cohen v Hallmark Cards, 45 NY2d 493; Nicastro v Park, 113 AD2d 129; Datiz v Shoob, 125 AD2d 628, affd 71 NY2d 867). Specifically, the evidence presented supports the conclusion that the plaintiff was several feet from the cross walk when she attempted to cross North Lexington Avenue. Thus, the jury’s conclusion that the plaintiff was almost entirely responsible for the accident is not against the weight of the evidence. Accordingly, the judgment is affirmed insofar as appealed from. Harwood, J. P., Balletta, O’Brien and Ritter, JJ., concur.